People v Perez (2016 NY Slip Op 00525)





People v Perez


2016 NY Slip Op 00525


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-03790	ON MOTION
 (Ind. No. 13-00885)

[*1]The People of the State of New York, respondent,
vPaul Perez, respondent.


John De Chiaro, Larchmont, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cacace, J.), rendered March 4, 2014, convicting him of failure to register and verify as a sex offender, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (368 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of John De Chiaro for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to the appellant's new counsel assigned herein; and it is further,
ORDERED that John R. Lewis, Esq., 36 Hemlock Drive, Sleepy Hollow, NY, 10591, is assigned as counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated October 29, 2014, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
The brief submitted by the appellant's assigned counsel pursuant to Anders v California (386 U.S. 738) is deficient because it does not contain an adequate statement of facts, fails to adequately analyze potential appellate issues, and fails to highlight facts in the record that might arguably support the appeal (see People v Swenson, 130 AD3d 848, 849; People v Deprosperis, 126 AD3d 997, 998; People v Sedita, 113 AD3d 638, 639-640; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256). Since the brief does not demonstrate that assigned counsel has fulfilled his [*2]obligations under Anders v California, we must assign new counsel to represent the appellant (see People v Swenson, 130 AD3d at 849-850; People v Deprosperis, 126 AD3d at 998; People v Sedita, 113 AD3d at 640; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258).
RIVERA, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court